Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 24, 2020

The Court of Appeals hereby passes the following order:

A21D0024. ROOSEVELT B. MCRAE v. THE STATE.

      Roosevelt B. McRae has filed an application for discretionary review of the
trial court’s order dismissing his motion for credit for time served in confinement.
The proper method for challenging credit for time served is through a mandamus
action against prison officials. See Warbington v. State, 303 Ga. 649, 650-651 (814
SE2d 351) (2018). Such a motion filed in a criminal case is a nullity, which presents
nothing to appeal. See id. Accordingly, this application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/24/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.